Citation Nr: 0720821	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  05-38 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether S.C. may be recognized as a child of the veteran for 
purposes of Department of Veterans Affairs (VA) benefits.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 2002 to 
November 2003.  The veteran was killed while serving in Iraq 
in November 2003.  The appellant is S.C.'s mother.

In an Administrative Decision dated November 2004, the 
Regional Office (RO) in Jackson, Mississippi, denied the 
appellant's claim for VA benefits on behalf of S.C.

The appellant testified at a Travel Board hearing in February 
2007.  It was agreed to leave the record open for the later 
submission of evidence in support of her claim.

The appellant submitted additional evidence, with a waiver of 
consideration by the agency of original jurisdiction (AOJ) in 
the first instance in February 2007.  However, as the case is 
being remanded for further development, the AOJ will have an 
opportunity to consider the evidence as part of its 
development.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The veteran served on active duty from September 2002 until 
he was killed in Iraq in November 2003.  The veteran's mother 
submitted a claim for Dependency and Indemnity Compensation 
(DIC) in January 2004.  

A final copy of a Report of Casualty, dated in November 2003, 
noted that the veteran was killed in November 2003.  His 
mother was listed as the recipient for payment of his 
Servicemembers Group Life Insurance (SGLI) benefits.  No 
other person was listed as entitled to receive SGLI benefits.  
She listed monthly receipt of the SGLI payments on her claim.

The veteran's mother was granted entitlement to DIC benefits 
in February 2004.  

The appellant submitted a claim for DIC benefits, on behalf 
of S.C., in August 2004.  She included a copy of a birth 
certificate for S.C., which recorded a date of birth in 
November 2001.  The birth certificate did not list a father 
for S.C.  The appellant also included several lay statements 
from individuals, to include her husband.  The statements 
either attested to the veteran's mother treating S.C. as her 
grandchild or that the veteran was the biological father of 
S.C.  None of the statements indicated the status of the 
maker to the veteran and/or S.C.  Further, none of the 
statements reported that the veteran considered S.C. to be 
his child.  

The appellant also submitted copies of paperwork involving a 
complaint to determine paternity that appears to have been 
submitted to the Chancery Court of Wayne County, Mississippi.  
The documents are mostly unsigned and undated, although it 
appears they may have been submitted in December 2001.  They 
show that the appellant alleged that the veteran was the 
father of S.C.  The paperwork does not show that any proof of 
that allegation was submitted.  

The RO wrote to the appellant in September 2004.  She was 
apprised of how she could provide evidence that would show 
the veteran was the biological father of S.C.  The appellant 
did not respond to the letter.  

The RO denied the appellant's claim in November 2004.  The 
appellant submitted her notice of disagreement in August 
2005.

The RO again wrote to the appellant in August 2005 and 
provided the same information as the letter from September 
2004.  The appellant was informed of the type of evidence 
that would support her claim.  

The appellant wrote to the RO in November 2005.  She said 
that she was going to obtain a deoxyribonucleic acid (DNA) 
test to determine the veteran's status as the father of S.C.  
She asked that the RO provide the veteran's service medical 
records (SMRs) or DNA samples.  

The RO advised the appellant that VA did not have the 
veteran's SMRs or DNA samples in April 2006.  She was advised 
to contact the service department.  She was also advised to 
submit any evidence of DNA testing in the case.  A second 
letter, to the same effect, was sent in May 2006.

Of record is a Report of Contact, dated June 30, 2006, 
wherein the appellant advised that no DNA testing would be 
conducted.  She also said she had been unsuccessful in 
obtaining a statement from the veteran's mother.

The appellant testified at a Travel Board hearing in February 
2007.  She said she had tried to get child support from the 
veteran but was unsuccessful because he was in Iraq.  The 
appellant said that she was not able to get a DNA sample from 
the military so no DNA testing was done.  The appellant also 
said that she had S.C. baptized but no written record of the 
event was made.  

The appellant submitted a statement from the veteran's mother 
in February 2007.  The veteran's mother said that she 
acknowledged S.C. as her granddaughter.  She said that her 
son told her that S.C. was his daughter.  

Under the applicable criteria, age or relationship is 
established by one of the following types of evidence: a copy 
or abstract of the public record of birth; a copy of a church 
record of baptism; an affidavit or certified statement of the 
physician or midwife in attendance at birth; a copy of a 
Bible or other family record certified to by a notary public 
or other officer with authority to administer oaths, who 
should state in what year the Bible or other book in which 
the record appears was printed, whether the record bears any 
erasures or other marks of alteration, and whether from the 
appearance of the writing he believes the entries to have 
been made at the time purported; affidavits or certified 
statements of 2 or more persons, preferably disinterested, 
who will state their ages, showing the name, date, and place 
of birth of the person whose age or relationship is being 
established, and that to their knowledge such person is the 
child of such parents (naming the parents) and stating the 
source of their knowledge; and other evidence which is 
adequate to establish the facts in issue, including census 
records, original baptismal records, hospital records, 
insurance policies, and school, employment, immigration, or 
naturalization records.  38 C.F.R. § 3.209 (2006).

As to the mother of an illegitimate child, proof of birth is 
all that is required.  As to the father, the sufficiency of 
evidence will be determined in accordance with the facts in 
the individual case.  Proof of such relationship will consist 
of: (1) an acknowledgment in writing signed by him; or (2) 
evidence that he has been identified as the child's father by 
a judicial decree ordering him to contribute to the child's 
support or for other purposes; or (3) any other secondary 
evidence which reasonably supports a finding of relationship, 
as determined by an official authorized to approve such 
findings, such as (i) a copy of the public record of birth or 
church record of baptism, showing that the veteran was the 
informant and was named as a parent of the child; or (ii) 
statements of persons who know that the veteran accepted the 
child as his; or (iii) information obtained from service 
department or public records, such as school or welfare 
agencies, which shows that with his knowledge the veteran was 
named as the father of the child.  38 C.F.R. § 3.210 (2006).

The appellant has not submitted evidence that complies with 
the requirements of 38 C.F.R. §§ 3.209, 3.210.  She has 
submitted limited statements from individuals that did not 
provide information as to who they were, their relationship 
to the parties, and how they knew that S.C. was the daughter 
of the veteran.  The latest statement from the veteran's 
mother is the only statement wherein someone says that the 
veteran acknowledged S.C. as his daughter.  The statement 
alone is not sufficient to establish S.C. as the daughter of 
the veteran.  Additional evidence, in the form prescribed in 
the cited regulations, is needed to support the one statement 
from the veteran's mother.  

This is particularly so in that the veteran's name is not 
shown on the birth certificate.  There is no evidence of a 
judicial decree establishing the paternity in this case.  
There are only unsigned and undated documents relating to a 
complaint to establish paternity.  There is no written record 
of baptism, although S.C. was baptized.  Also, although not 
required, there is no DNA evidence even though testing could 
be accomplished without the veteran's DNA.

Finally, the appellant has not indicated whether S.C. was 
entitled to any distribution of the veteran's estate under 
Mississippi law, to include a share of his SGLI benefits.  It 
is very likely that the veteran prepared a will in 
association with his deployment to Iraq.  The RO should 
obtain the veteran's personnel records, to specifically 
include any will prepared during service.  The appellant 
should also be asked if there has been any claim made by S.C. 
on the estate of the veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO should again advise the 
appellant of the types of evidence she 
can submit to substantiate her claim.  
The notice should include those elements 
contained in 38 C.F.R. §§ 3.209, 3.210.  
The notice should also request the 
appellant to identify if she has filed 
any type of claim for S.C. against the 
estate of the veteran.  The appellant 
should be advised to submit copies of any 
such claim, and the result of the claim.

2.  The RO should contact the appropriate 
agency to obtain the veteran's official 
military personnel file (OMPF).  This 
should include a specific request for a 
copy of any will completed by the veteran 
during service and any other 
documentation showing he acknowledged 
S.C. as his child.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant and her representative should 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


